FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAIME RODRIGUEZ CASTILLO,                        No. 11-71895

               Petitioner,                       Agency No. A076-689-256

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jaime Rodriguez Castillo, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s order reinstating his 1998

removal order under 8 U.S.C. § 1231(a)(5). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Garcia de Rincon v. Dep’t of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Homeland Sec., 539 F.3d 1133, 1136 (9th Cir. 2008), and we deny the petition for

review.

      Rodriguez Castillo’s challenge to the reinstatement of his 1998 removal

order fails because he has not established “a gross miscarriage of justice.” See id.

at 1137-38 (a petitioner may not obtain collateral review of an underlying removal

order unless he demonstrates “a gross miscarriage of justice” in the initial removal

proceedings).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71895